Citation Nr: 1117510	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-37 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for proliferative synovitis and hemorrhagic synovitis of the right distal tibial, status post arthroscopic repair, claimed as right ankle instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from June 2002 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2009, a statement of the case was issued in August 2009, and a substantive appeal was received in September 2009.

The Veteran testified at a Board hearing in August 2010.  A transcript of the hearing is of record.


FINDING OF FACT

During the period contemplated by this appeal, the Veteran's service-connected proliferative synovitis and hemorrhagic synovitis of the right distal tibial, status post arthroscopic repair, claimed as right ankle instability, has been manifested by limitation of motion and functional loss due to pain which most nearly approximates marked limitation of motion.


CONCLUSION OF LAW

The criteria for entitlement to the maximum schedular initial disability rating of 20 percent (but no higher) for the Veteran's service-connected proliferative synovitis and hemorrhagic synovitis of the right distal tibial, status post arthroscopic repair, claimed as right ankle instability, have been met effective from May 16, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including § 4.7, Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought, most recently in a letter dated in January 2009.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the most recent RO-level readjudication of the issue on appeal, as evidenced by the July 2009 statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely letter sent in January 2009 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA reports, have been obtained.  The Veteran has been afforded a VA examination and a Service Medical Evaluation Board examination to evaluate his disability on appeal.  All pertinent examination reports are of record, including the August 2007 VA examination report and the August 2007 Service Medical Evaluation Board examination report (with its supporting documents).  The Board notes these examination reports contain sufficiently specific clinical findings and informed discussion of the facts of record, as appropriate, to provide probative medical evidence adequately addressing the issues decided below.  Significantly, the Board decision in this case results in a full grant of the maximum schedular rating for the disability on appeal throughout the period on appeal.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Increased Ratings

The issue on appeal involves the Veteran's contention that a higher initial disability rating is warranted for his service-connected right ankle disability.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as 'staged' ratings.  Id. at 126.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

The Veteran's service-connected right ankle disability has been rated as 10 percent disabling by the RO under the provisions of Diagnostic Code 5271 as a chronic disability causing limitation of motion of the ankle.  Under this regulatory provision, a 10 percent rating is warranted when the ankle has moderate limitation of motion and a 20 percent rating is warranted when the ankle has marked limitation of motion.  Full range of motion of the ankle is from zero to 20 degrees dorsiflexion and from zero to 45 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The terms 'moderate' and 'marked' are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.

The only other pertinent Diagnostic Code allowing for a higher evaluation for an ankle disability is Diagnostic Code 5270.  This regulatory provision requires ankylosis of the ankle.  A 30 percent rating is warranted with ankylosis between 30 degrees and 40 degrees in plantar flexion or between 0 degrees to 10 degrees in dorsiflexion.  A 40 percent rating is warranted with ankylosis more than 40 degrees plantar flexion, more than 10 degrees dorsiflexion, or with abduction, adduction, inversion, or eversion deformity.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91).

The Board notes that neither the Veteran, nor any medical evidence, suggests that the Veteran's right ankle is ankylosed in a fixed position.  Indeed, the Veteran's credible testimony (presenting the basis of the grant of the maximum schedular rating under Diagnostic Code 5271 in this decision) makes it very clear that the Veteran experiences substantial pain associated with the regular repeated movement of his ankle within its limited range of motion; the basis of the Veteran's appeal makes it entirely clear that he does not contend that his ankle is ankylosed.  Therefore, the Board finds that Diagnostic Code 5270 is not for application in this case.

The Board now turns to a discussion of the pertinent evidence of record regarding the severity of the Veteran's right ankle disability.

A June 2007 physical therapy report prepared in connection with the Veteran's Service Medical Evaluation Board shows that the Veteran's right ankle had the full 20 degrees of dorsiflexion on passive motion on each of three tests.  However, the Veteran was only able to produce an average of 9 degrees of dorsiflexion on active motion during those three tests; the test results were 8 degrees, 10 degrees, and 10 degrees.  Additionally, the Veteran retained only an average of 37 of the normal 45 degrees of passive plantarflexion on three tests (35, 35, and 40 degrees).  Significantly, the Veteran's active plantar flexion decreased with each repetition of the test, showing 35 degrees, then 30 degrees, and then finally just 28 degrees of the normal 45 degree range.  The average result for the right ankle active plantarflexion testing was 31 degrees out of the normal 45 degree range.  "Muscle spasm / contracture" was noted to be causing mechanical limitation with plantarflexion in the right ankle.

An August 2007 Service Medical Evaluation Board report summarizes the findings from the June 2007 testing together with other data and information concerning the ankle.  The report indicates that the Veteran's right ankle dorsiflexion was not limited by pain, but right ankle plantar flexion was limited by pain and mechanical limitation of muscle spasm and contracture.  The report notes that there was no abnormality of the Veteran's gait and posture, no fatigue, no palpable swelling, and no joint effusion of the right ankle.  Muscle strength was 5/5.  The ankle was noted to be nontender and without any instability on examination.

An August 2007 VA examination report shows that the Veteran complained of right ankle pain all day and sometimes at night, with snapping all the time when walking, swimming, and stepping; the report indicates there was no instability or swelling.

An October 2009 VA medical record shows that diagnostic imaging of the right ankle revealed no bone, joint, or soft tissue abnormalities identified.  The impression was a normal right ankle.  Another October 2009 entry into the Veteran's VA medical records discusses that the Veteran had experienced significant trouble with the right ankle despite a lack of clarity regarding a precise diagnostic cause.  The Veteran described noticing a snapping sensation in the foot/ankle, adding that the ankle joint will sometimes lock, and if he continues to move the ankle it will snap.  Significantly, the physician noted an opinion that: "I do th[i]nk that his pain is legitimate, in spite of the negative x-ray findings."

A February 2010 VA medical record shows that the Veteran sought consultation regarding his right ankle with regard to the fact that prescribed treatments had not helped with his pain.  Examination revealed pain upon palpation below the right medial malleolus and the tendinous insertion.  Also, posterior to the malleolus there was pain in the tendinous area.  There was no pain with eversion or inversion of the ankle, but there was discomfort with dorsiflexion of the ankle.  The discomfort at that time was on the dorsum of the foot primarily.

An April 2010 VA medical record shows that upon examination, the Veteran's right ankle was found to have full range of motion with no edema or erythema.  The muscles supported the ankle in the leg within normal limits.  There was, however, significant localized tenderness in the area of the medial malleolus and "just the area of the region of the posterior tibial tendon as it skirts the inferior margin of the medial malleolus."  The ankle did not sublux at all, but there was significant local tenderness with deep palpation in the area of the tendon just medial to the tendon in the joint itself.  Muscle strength was within normal limits.  The VA physician assessed that the Veteran had chronic tendonitis and tenosynovitis or synovitis of the right ankle which is resistant to previous modalities.

The Veteran has testified, including significantly at his August 2010 Board hearing, that the functional limitations caused by the pain in his ankle are more severe than have been reflected by some medical estimations dealing in range of motion measurements and diagnostic findings.  The Veteran explained that no practical treatment option has been effective in relieving his right ankle pain, and that the pain is very substantial in his actual use of the right ankle despite the fact that the pain is not always so severe during controlled medical testing.  The Veteran described that sitting on a table and bending his ankle during a clinical examination did not present the same type of pain that he experiences with daily weight-bearing and movement that cumulatively aggravates his painful experience.  The Veteran explained that in clinical testing, his ankle did not necessarily hurt during range of motion testing, but that his functional use of the right ankle's range of motion was nevertheless significantly impaired by significant pain during all-day weight-bearing and the effort of taking steps using the ankle.  The Veteran testified that normal daily use of his ankle while walking or on stairs will frequently result in movement of the joint into a position beyond his limited active range of motion, resulting in greater pain and increasing the functional deficits of the ankle.

The Board has considered the Veteran's testimony concerning his functional limitations.  The Veteran has described his experience with limitation of right ankle motion due to pain in regular daily use being in excess of the limitation of right ankle motion shown under the conditions of clinical examination.  The Board finds that the Veteran's testimony at the August 2010 Board hearing was highly credible, and the Board notes that the medical evidence in this case contains indications that the Veteran's reports of pain have been considered credible by doctors despite difficulty in identifying a precise diagnostic explanation.

Considering the Veteran's testimony together with the test results shown on the June 2007 physical therapy report prepared in connection with the Veteran's Service Medical Evaluation Board, the Board believes that the Veteran is shown to experience marked limitation of motion of the right ankle.  Even in the conditions of clinical testing, the Veteran was found to have lost more than half of his active dorsiflexion of the right ankle, lost approximately 18 to 22 percent of his passive plantarflexion, and lost more and more of his active plantarflexion with each repetition until he retained only 62 percent of the normal range of motion on the third repetition.

Although it remains somewhat unclear, the Veteran's testimony read together with the medical evidence reasonably indicates that the Veteran experiences variable levels of increasing right ankle pain throughout a typical day's use, and that this pain causes significantly greater impairment of the function of the right ankle's range of motion than is reflected in the clinical testing.  The Board believes that the sum of the various indications of record in this case presents a disability picture reasonably consistent with significant functional loss.  After reviewing the evidence as a whole, the Board believes that the right ankle limitation more nearly approximates marked limitation of motion so as to warrant a 20 percent rating under Code 5271.  This is the highest rating available under this Code.  There is no showing or suggestion of ankylosis to warrant application of Code 5270.

Resolving reasonable doubt in favor of the Veteran, the Board finds that assignment of an initial disability rating of 20 percent is warranted for the right ankle disability.  This rating should be effective from May 16, 2008; this date is the earliest date in the period for which service connection for the right ankle disability is in effect.  As this appeal arises from the original grant of service connection, and in light of the evidence, an initial disability rating of 20 percent is warranted from that date.  As 20 percent is the highest schedular rating available for the right ankle disability (the Veteran's testimony and contentions clearly do not allege the applicability of the Diagnostic Code for ankylosis), this is a full grant of the benefit sought on appeal.

In summary, resolving doubt in favor of the Veteran, the Board believes that the maximum schedular 20 percent rating, but no higher, is reasonably warranted as the initial disability rating effective from May 16, 2008.

Increased Rating Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's disability on appeal in this case.  The evidence features the Veteran's statements, VA and service examination reports, and medical evidence presenting professional medical impressions and the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disability informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above.

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disability on the Veteran's functioning, including work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Code for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the Board finds no such question is raised.  The Veteran has not contended that he is unemployable due to the service-connected disability on appeal.  There is no indication in the evidence or the Veteran's contentions that he has been rendered unemployable due specifically to the service connected disability currently on appeal.  Indeed, the Veteran's statements reflect that he is a student pursuing an education for employment, and he has tailored his medical treatment accordingly to accommodate his work as a student.  The Board finds that neither the evidence nor the contentions of record otherwise raise the question of whether the Veteran is unemployable due to the disability on appeal.  Therefore, the Board finds that this appeal does not include an issue of entitlement to TDIU.



ORDER

The maximum initial disability rating of 20 percent (but no higher) is warranted, effective from May 16, 2008, for the Veteran's service-connected proliferative synovitis and hemorrhagic synovitis of the right distal tibial, status post arthroscopic repair, claimed as right ankle instability.  To this extent, the appeal is granted, subject to applicable laws and regulations governing payment of VA monetary benefits.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


